DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art relating to Claim 1 is:
Shelton et al. (U.S. Publication No. 2014/0001234) discloses (see Paragraphs 242, 243 and Figures 14-16a) a medical device system comprising a surgical tool drivable in a first direction to effectuate a first operation and drivable in a second direction to effectuate a second operation; a one-way input device operatively coupled to the drive system, the one-way input device being operable to drive the drive system in the second direction but not the first direction. Additionally, Shelton fails to disclose a roll lock system. 
Bailey et al. (U.S. Publication No. 2020/0253671) discloses (see Paragraphs 67-68 and 93) a roll lock system to prevent rotation of the surgical tool about an axis while in a second state, the roll lock system having a first state in which the surgical tool can be rotated about the axis. Additionally, Bailey fails to disclose a second roll lock arm (for the same roll gear), and a roll lock input between the first and second roll lock arm to engage and disengage from the roll gear. 
The closest prior art relating to Claim 12 is:
Shelton et al. (U.S. Publication No. 2014/0001234) discloses (see Paragraphs 242, 243 and Figures 5, 6-11, and 14-16) a surgical device drive system comprising: a 
Bailey et al. (U.S. Publication No. 2020/0253671) discloses (see Paragraphs 67-68 and 93) a roll lock system to prevent rotation of the surgical tool about an axis while in a second state, the roll lock system having a first state in which the surgical tool can be rotated about the axis. Additionally, Bailey fails to disclose a second roll lock arm (for the same roll gear), and a roll lock input between the first and second roll lock arm to engage and disengage from the roll gear. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571) 272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHAUN L DAVID/Primary Examiner, Art Unit 3771